Citation Nr: 1133170	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-44 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency of Indemnity Compensation pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant; J.M.; and D.P.

ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from December 1948 to June 1952.  The Veteran died on August [redacted], 2008, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office Winston-Salem, North Carolina (RO).    


FINDINGS OF FACT

1.  An August 2008 certificate of death indicated that the Veteran died on August [redacted], 2008, at the age of 76.  The certificate of death listed the immediate cause of death as sepsis, with no underlying causes.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated as 100 percent disabling; residuals of a right foot cold injury, rated as 30 percent disabling; residuals of a left foot cold injury, rated as 30 percent disabling; residuals of a right hand cold injury, rated as 20 percent disabling; residuals of a left hand cold injury, rated as 20 percent disabling; residuals of a right arm cold injury, rated as 10 percent disabling; residuals of a left arm cold injury, rated as 10 percent disabling; residuals of a right leg cold injury, rated as 10 percent disabling; residuals of a left leg cold injury, rated as 10 percent disabling; residuals of a nose and face cold injury, rated as 10 percent disabling; residuals of a left leg gunshot wound, rated as noncompensably disabling; residuals of a left arm gunshot wound, rated as noncompensably disabling; and residuals of a stomach gunshot wound, rated as noncompensably disabling.  Each of the listed disability ratings was assigned an effective date of December 18, 1998.

3.  The evidence of record was at least in equipoise as to whether a service-connected disability aided, hastened, or lent assistance to production of the Veteran's death.

4.  The claim for entitlement to Dependency and Indemnity Compensation benefits under the provisions of 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  A service-connected disability aided, hastened, or lent assistance to production of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).

2.  The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist appellants.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for the cause of the Veteran's death because the claim is granted.  Granting service connection to the cause of the Veteran's death renders the Appellant's claim of entitlement to Dependency and Indemnity Compensation benefits (DIC) under the provisions of 38 U.S.C.A. § 1318, moot.  Consequently, this decision poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran served on active duty from December 1948 to June 1952, participating in combat operations consequent to the prosecution of the Korean War.  According to his personnel records, the Veteran's unit was awarded a Presidential Unit Citation, and he was individually awarded the Bronze Star Medal, a Bronze Star Medal with Combat "V" Device, a Combat Infantry Badge, and a Korean Service Medal with three Bronze Campaign Stars.

An August 2008 certificate of death demonstrated that the Veteran died on August [redacted], 2008.  The immediate cause of death was listed as sepsis, with no underlying causes.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; residuals of a right foot cold injury, rated as 30 percent disabling; residuals of a left foot cold injury, rated as 30 percent disabling; residuals of a right hand cold injury, rated as 20 percent disabling; residuals of a left hand cold injury, rated as 20 percent disabling; residuals of a right arm cold injury, rated as 10 percent disabling; residuals of a left arm cold injury, rated as 10 percent disabling; residuals of a right leg cold injury, rated as 10 percent disabling; residuals of a left leg cold injury, rated as 10 percent disabling; residuals of a nose and face cold injury, rated as 10 percent disabling; residuals of a left leg gunshot wound, rated as noncompensably disabling; residuals of a left arm gunshot wound, rated as noncompensably disabling; and residuals of a stomach gunshot wound, rated as noncompensably disabling.  Each of the listed disability ratings was assigned an effective date of December 18, 1998.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In September 2008, the Appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death.  In support of this claim, the Appellant submitted private medical records demonstrating that the Veteran was treated for a seizure disorder; aspiration pneumonia; chronic obstructive pulmonary disease (COPD) exacerbation; PTSD; and respiratory failure, among other illnesses, prior to his death.  The evidence submitted by the Appellant did not include an opinion as to whether any of the Veteran's service-connected disabilities was a principle or a contributory cause of his death.

In a March 10, 2010 letter from D.W.J., M.D., the doctor stated that he treated the Veteran for COPD and hypertension from sometime in 2001 to November 2003, but that there was difficulty in the Veteran's compliance with treatment because of his PTSD.  Specifically, Dr. D.W.J. stated that the Veteran exhibited poor impulse control, including outbursts of anger.  The doctor also said that the Veteran would "shut down" and become incommunicative.  Dr. D.W.J. noted that the Veteran had a seizure disorder that was treated with medications.  However, the Veteran would either overdose or refuse to take his medications because he was confused, or would be argumentative about whether or not he had taken his medication.  Dr. D.W.J. further stated that the Veteran had trouble with both falling asleep and staying asleep, which adversely affected his hypertension.  Moreover, during extended periods of hypervigilance, the Veteran's seizure disorder would flare-up.

In February 2011, the Appellant testified at a Board hearing as to the difficulties the Veteran faced following his active duty service and how she and her family cared for him over the years.  The Appellant also testified about the Veteran's inservice experiences, and his medical condition and treatment leading up to his death.

In July 2011, pursuant 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2010), the Board obtained an advisory medical opinion from the Veterans Health Administration.  Specifically, the Board requested that a general practitioner review the Veteran's claims file and render an opinion as the likelihood that any of the Veteran's service-connected disabilities constituted the principle or a contributory cause of the Veteran's death.

A memorandum dated on August 10, 2011, demonstrated that J.W.T., M.D., undertook an extensive and detailed review of the Veteran's claims file, including listing all of the relevant information contained therein.  Based on this review, Dr. J.W.T. opined, in relevant part, as follows:

The [V]eteran's service connection disabilities were at least as likely as not (greater than 50/50 probability) a contributory cause of death.  The [V]eteran was service connection for PTSD.  Although the PTSD did not contributed substantially or materially to cause death or combine to cause death, it did 'aid, hasten, or lend assistance to the production of death.'  As suggested by the [V]eteran's clinical notes, the original cause of his downward clinical course resulting in death was an exacerbating of his COPD which then caused an increased frequency of seizures and, with that, aspiration pneumonia.  Just prior to the onset of the [V]eteran's COPD exacerbation, the physician who saw him on June 26[,] 2008 made specific reference to PTSD symptoms which were causing extreme dyspnea with anxiety and an acute need for oxygen.  Although not specifically addressed by that physician, the need for oxygen was because of the Veteran's COPD as exacerbated by his PTSD and not just for PTSD (which is not treated with oxygen).  It is unlikely that PTSD would directly cause, or materially contribute to, or combine with COPD as such to cause death.  However, in view of subsequent events, the June 26[,] 2008 physician notes make clear that the [V]eteran's COPD aided, hastened[,] and lent assistance to the production of death.  Therefore, the [V]eteran's service connection disabilities were at least as likely as not (greater than 50/50 probability) a contributory cause of death.

(capitalization omitted).

As discussed above, the certificate of death demonstrated that the immediate cause of the Veteran's death was sepsis, and no underlying causes were listed.  Although Dr. D.W.J. did not specifically opined as to the cause of the Veteran's death, he did articulate how the Veteran's PTSD interfered with the Veteran's treatment and exacerbated his other illnesses.  Moreover, in his August 11, 2011 letter, Dr. J.W.T's. opined that it was at least as likely as not, a greater than 50/50 probability, that the Veteran's service-connected PTSD aided, hastened, or lent assistance to the production of death.  Based on a longitudinal review of the Veteran's claims file, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for the Veteran's cause of death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In September 2008, the Appellant also submitted a claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  DIC benefits are payable under certain circumstances if a veteran was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 are paid "in the same manner as if the veteran's death were service connected."  38 U.S.C.A. § 1318(a).  Herein, the Board's grant of service connection for the cause of the Veteran's death already recognizes that the death of the Veteran was the result of a disease incurred in active service.

VA is only required to consider an appellant's DIC claim under the provisions of 38 U.S.C.A. § 1318 if that appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and this aspect of her claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


